Case 9:21-cv-00091-RC-KFG Document 5 Filed 06/03/21 Page 1 of 1 PageID #: 11




                            **NOT FOR PRINTED PUBLICATION**

                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                    LUFKIN DIVISION

JULIE GORNEY                                     §
                                                 §    No. 9:21-CV-91-RC-KFG
v.                                               §
                                                 §
ARS NATIONAL SERVICES, INC.                      §
                                                 §

      .
                               ORDER FOR CLOSING PAPERS

          Pursuant to 28 U.S.C. § 636 and the Local Rules for the Eastern District of Texas, the

District Court referred this matter to the undersigned magistrate judge for pretrial management.

Before the court is the parties’ Joint Notice of Settlement. (Doc. #4). Accordingly, all remaining

deadlines, trial settings, and pending motions are TERMINATED. The parties are ORDERED

to file closing papers within forty-five (45) days from the date of this order. In the event that the

parties are unable to finalize their settlement, the undersigned will reset the remaining deadlines.


                         SIGNED this the 3rd day of June, 2021.




                                                            ____________________________________
                                                            KEITH F. GIBLIN
                                                            UNITED STATES MAGISTRATE JUDGE




                                                 1
